                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA



MICHAEL JONES SR.                                   CIVIL ACTION

VERSUS                                              NO. 19-11578

PINNACLE ENTERTAINMENT, INC.                        SECTION "B"(1)

                          ORDER AND REASONS

     Plaintiff filed a motion to remand, alleging the above-

captioned case was not effectively removed and the amount in

controversy does not meet the jurisdictional threshold. Rec. Doc.

9. Defendant timely filed a response in opposition. Rec. Doc. 10.

For the reasons discussed below,

     IT IS ORDERED that the motion to remand is DENIED.



FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     This case involves an alleged slip and fall occurring on

December 29, 2018 while plaintiff Michael Jones, Sr. was a guest

at a property owned by defendant Pinnacle Entertainment, Inc. d/b/a

Boomtown Belle Casino Westbank (“Boomtown”). Rec. Doc. 1-2 at 4.

On June 7, 2019, plaintiff filed a petition for damages in the

24th Judicial District Court for the Parish of Jefferson alleging

that he was walking through the main entrance of defendant’s

property when he slipped and fell due to rainwater on the floor.

Id. Plaintiff avers that he suffered “serious injuries to his brain

                                   1
and/or   head,   neck,   left   shoulder      and/or    arm,   and     back.”   Id.

Plaintiff seeks damages for past, present, and future physical

pain and suffering, emotional and mental anguish, medical expenses

and   pharmaceutical     bills,   loss       of   enjoyment       of   life,    and

disability, along with all other damages to be proven at trial.

Id. at 6.

      On July 8, 2019, defendant timely filed a notice of removal

asserting complete diversity between the parties as plaintiff is

a resident of Louisiana while defendant is a Delaware corporation

with its principle place of business in Nevada. Rec. Doc. 1 at 1-

2. Defendant alleged in its removal notice that the amount in

controversy exceeds the federal jurisdictional threshold because

plaintiff claims to have suffered bodily injuries, including pain

and   suffering,    emotional     and       mental     anguish,      medical    and

pharmaceutical expenses, loss of enjoyment of life, and disability

that are ongoing and will continue for an indefinite time period

into the future. Id.

      On August 8, 2019 plaintiff filed the instant motion to

remand. Rec. Doc. 9.



LAW, ANALYSIS, AND FINDINGS

      District courts have original jurisdiction, called diversity

jurisdiction,    over    all    civil       actions    where   the     matter    in

controversy exceeds $75,000 and is between citizens of different

                                        2
states. 28 U.S.C. §1332(a). If a civil action over which the

district courts of the United States have original jurisdiction is

brought in a state court, it “may be removed by the defendant or

defendants, to the district court of the United States for the

district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). Defendants must file a notice of

removal in federal court within thirty (30) days after receipt of

the initial pleading. 28 U.S.C. § 1446(b)(1). “Promptly after the

filing of such notice of removal of a civil action the defendant

or defendants shall give written notice thereof to all adverse

parties and shall file a copy of the notice with the clerk of such

State court, which shall effect the removal and the State court

shall proceed no further unless and until the case is remanded.”

28 U.S.C.A. § 1446(d). The removing party bears the burden of

showing that removal was proper, and any ambiguities are to be

strictly construed in favor of remand. See Manguno v. Prudential

Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir. 2002).

     A. Notice of removal

     The notice of removal was filed electronically with the state

court on August 23, 2019, after an allegedly unsuccessful initial

attempt to do so by mail on July 23, 2019. The defect in removal

procedure appears to have been cured, at the latest, a month and

a half after the notice of removal was filed in federal court on

July 8, 2019. “Defects in removal procedure are not normally

                                3
grounds for remand and may be cured.” Carr v. Capital One, N.A.,

460 F. App'x 461, 468 (5th Cir. 2012) (citing In re Allstate Ins.

Co., 8 F.3d 219, 221 n. 4 (5th Cir.1993)). Defendant avers no

action was taken in state court during the intervening period, and

plaintiff does not indicate otherwise in his motion. Plaintiff has

not been prejudiced by the delay in filing a copy of the removal

notice with the state court, and the since-cured procedural defect

does not warrant remand.

      B. Amount-in-controversy

      “When a complaint alleges an unspecified amount of damages,

the   party   invoking     diversity       jurisdiction       must    show   by   a

preponderance   of   the    evidence       that   the   amount-in-controversy

requirement is met.” See Brand Servs., L.L.C. v. Irex Corp., 909

F.3d 151, 155 (5th Cir. 2018) (citing St. Paul Reinsurance Co. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998)). “We ask whether

it is facially apparent from the complaint that the claims exceed

the jurisdictional amount, and if it is not, the court may rely on

summary   judgment-type     evidence        to    ascertain     the    amount     in

controversy.” Id. (internal quotation marks omitted).

      In this case, defendant does not provide summary judgment

type evidence, so the Court considers only whether it is facially

apparent from the petition that plaintiff’s claims are likely to

exceed $75,000. Plaintiff alleges “serious injuries to his brain

and/or head, neck, left shoulder and/or arm, and back.” Rec. Doc.

                                       4
1-2 at 4. In damages, plaintiff seeks past, present, and future:

physical pain and suffering, emotional and mental anguish, medical

expenses and pharmaceutical bills, loss of enjoyment of life, and

disability. Rec. Doc. 1-2 at 6.

      In Luckett v. Delta Airlines, Inc., the Fifth Circuit found

it was facially apparent damages exceeded $75,000 where the alleged

damages   included       “property,     travel         expenses,   an    emergency

ambulance trip, a six day stay in the hospital, pain and suffering,

humiliation, and [] temporary inability to do housework after

hospitalization.” Luckett v. Delta Airlines, Inc., 171 F.3d 295,

298 (5th Cir. 1999). Similarly, in Gebbia v. Wal-Mart Stores, Inc.,

the   Fifth    Circuit    held   that       it   was    facially   apparent   the

plaintiff’s     claim    exceeded     $75,000      where     plaintiff    alleged

injuries to her “right wrist, left knee and patella, and upper and

lower back” and damages including “medical expenses, physical pain

and suffering, mental anguish and suffering, loss of enjoyment of

life, loss of wages and earning capacity, and permanent disability

and disfigurement.” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880,

883 (5th Cir. 2000). Conversely, in Simon v. Wal-Mart, the Fifth

Circuit held the jurisdictional threshold was not met where the

plaintiff alleged “bodily injuries and damages including but not

limited   to   a   severely   injured       shoulder,     soft-tissue     injuries

throughout her body, bruises, abrasions and other injuries . . .”

See Simon v. Wal-Mart Stores, Inc., 193 F.3d 848, 851 (5th Cir.

                                        5
1999). The Fifth Circuit distinguished the case from Luckett,

noting the plaintiff’s complaint in Simon was not specific, alleged

damages from less severe physical injuries and did not allege

emotional distress, disability, impairments, or other claims that

would     have    supported       a     larger     monetary          basis        for    federal

jurisdiction. Id.

     The       present     case       falls     closer     to        Luckett       and     Gebbia

than Simon. Analogous to the plaintiff in Gebbia, plaintiff here

alleges “serious injuries to his brain and/or head, neck, left

shoulder and/or arm, and back.” Rec. Doc. 1-2 at 4. Furthermore,

the damages sought here are similar to those in Gebbia, except

plaintiff       here    does    not      seek     damages       for     lost       wages      and

earning    capacity       and     alleges disability rather than permanent

disability.       Although      the     present     case        is     not     identical       to

Gebbia,    the     Court       follows    the Fifth         Circuit’s          guidance        in

Simon     in     finding       that     plaintiff’s        allegation              of      severe

physical        injuries,       emotional         distress,           medical           expenses,

disability,      and     loss    of    enjoyment     supports          a larger monetary

basis     for     federal       jurisdiction.           Therefore,           on     its      face

plaintiff’s        petition        supports        damages           exceeding           $75,000.

Curiously, plaintiff’s             petition       for    damages         did       not      plead

under     Louisiana Code of Civil Procedure Article 893(A) that his

damage claims          are less than the threshold amount for federal




                                              6
removal jurisdiction.



    New Orleans, Louisiana this 8th day of November, 2019



                             ___________________________________
                             SENIOR UNITED STATES DISTRICT JUDGE




                               7
